ACCEPTED
                                                                                          01-14-00486-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     2/13/2015 3:53:20 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-14-00486-CR

                                        In the                          FILED IN
                                                                 1st COURT OF APPEALS
                                Court of Appeals                     HOUSTON, TEXAS
                                       for the                   2/13/2015 3:53:20 PM
                              First District of Texas            CHRISTOPHER A. PRINE
                                                                         Clerk
                                     At Houston

                              

                                    No. 1363068
                             In the 184th District Court
                              Of Harris County, Texas

                              

                 MARK AUGUSTIN CASTELLANO
                                     Appellant
                                        v.
                         THE STATE OF TEXAS
                                      Appellee

                              

      STATE’S SECOND MOTION FOR EXTENSION OF TIME
          IN WHICH TO FILE AN APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for an extension of time in which to file the State’s Brief in this cause, and,

in support thereof, presents the following:
1. On June 6, 2014, appellant was convicted by a jury of murder and sentenced
   to 27 years in the Institutional Division of the Texas Department of Criminal
   Justice.

2. Appellant filed a timely written notice of appeal.

3. The State’s Brief was due on February 13, 2015.

4. An extension of time in which to file the State’s Brief is requested until
   March 16, 2015.

5. The following facts are relied upon to show good cause for the requested
   extension:

     i.   The undersigned attorney has been engaged in the preparation
          of the State’s Brief in Cause No. 14-14-00139-CR, Isaac Smith,
          Appellant v. The State of Texas, Appellee, which was filed on
          January 16, 2015.

    ii.   The undersigned attorney has been engaged in the preparation
          of the State’s Brief in Cause No. 01-12-01175-CR, Mark
          Rascoe, Appellant v. The State of Texas, Appellee, which was
          filed on January 22, 2015.

   iii.   The undersigned attorney has been engaged in the preparation
          of the State’s Brief in Cause No. 01-14-00422-CR, Benjamin
          Maurine Sadler, Appellant v. The State of Texas, Appellee,
          which was filed on January 29, 2015.

   iv.    The undersigned attorney has been engaged in the preparation
          of the State’s Brief in Cause Nos. 01-14-00072-CR & 01-14-
          00073-CR, Larry Wayne Richard, Appellant v. The State of
          Texas, Appellee, which was filed on February 9, 2015.

    v.    The undersigned attorney has been engaged in the preparation
          of the State’s Brief in Cause No. 01-12-00551-CR, Lox Gorme,
          Appellant v. The State of Texas, Appellee, which was filed on
          February 13, 2015.
         WHEREFORE, the State prays that this Court will grant an additional

extension of time until March 16, 2015 in which to file the State’s Brief in this

cause.

                                                     Respectfully submitted,


                                                     /s/ Heather A. Hudson
                                                     HEATHER A. HUDSON
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     1201 Franklin, Suite 600
                                                     Houston, Texas 77002
                                                     (713) 755-5826
                                                     State Bar No. 24058991
                                                     hudson_heather@dao.hctx.net
                                                     curry_alan@dao.hctx.net

                           CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing instrument has been submitted

for service by e-filing to the following address:

               Jani Maselli Wood
               Assistant Public Defender
               1201 Franklin, 13th Floor
               Houston, Texas 77002
               Tel: (713) 368-0016
               Fax: (713) 368-9278
               Jani.Maselli@pdo.hctx.net


                                                     /s/ Heather A. Hudson
                                                     HEATHER A. HUDSON
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     1201 Franklin, Suite 600
                          Houston, Texas 77002
                          (713) 755-5826
                          State Bar No. 24058991
Date: February 13, 2015